 



Exhibit 10.2

Montpelier Re Holdings Ltd.
2005 Annual Bonus Plan

Purpose

The purpose of this Plan is to increase the intrinsic business value of
Montpelier Re Holdings Ltd. and its operating subsidiaries (the “Company”) by
aligning employee performance with the interests of the Company’s owners. All
full-time employees of the Company shall be eligible to participate in the Plan.

Performance Targets

The Plan shall be tied to a calendar year performance cycle consistent with the
Company’s fiscal year. Annual bonus pool targets for categories of employees and
an overall Company performance target under the Plan shall be set by the
Company’s Compensation and Nominating Committee (the “Committee”). At the
conclusion of the calendar year, the Committee shall judge Company performance
against the bonus pool targets when determining the final size of the bonus
pools and the level of payout for each employee. The Company’s Chief Executive
Officer, in consultation with the Committee, shall then recommend the
distribution of the pool to individual Plan participants who are non-executive
officers of the Company. The Committee shall approve any payments to the
Company’s executive officers.

Bonus Pool Targets

For the 2005 calendar year, the bonus pool targets for the Company’s officers
and all remaining Company staff shall be as follows:

     
Officers Pool:
  50% of eligible salaries
Staff Pool:
  25% of eligible salaries

Eligible salaries for all officers and staff shall be equivalent to the 2005
base salaries of Plan participants, pro-rated in the case of any officer or
staff member employed by the Company for less than the entire 2005 calendar
year.

